Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 175-194 are pending in the application. Claims 175-194 are rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 186 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 186 refers to a pharmaceutically acceptable salt of a compound; however, claim 186 is dependent upon claim 180, which is dependent upon claim 178 where claim 178 does not recite the use of a pharmaceutically acceptable salt.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1 of 7) Claims 175-194 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 and 30 of U.S. Patent No. 8,088,803 in view of U.S. Patent PGPub No. 2006/0258719 A1 by Combs et al. and in further view of U.S. Patent PGPub No. 2009/0217401 A1 by Korman et al. and in further view of Frazer et al. Nature Reviews: Immunology 2004, 4, 46-54. The claims of the patent recite the two compounds instantly recited in, for instance, claim 14 and claim 25 of the patent. Each instant method recites the use of one or both of these noted compounds found in the patent. The instantly claimed utilities and combination therapies are disclosed in the specification of the patent in columns 29 and 30 including treating cervical cancer in column 29, line 48. With respect to the fact that the claims of the patent are drawn to compounds and compositions while the instant claims are drawn to methods of treating cervical cancer, Applicant is directed to Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. 95 USPQ2d 1797, Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373 [68 USPQ2d 1865] (Fed. Cir. 2003), and Pfizer, Inc. v. Teva Pharmaceuticals USA, 
Even if the utility of the patent were not relied upon, a person having ordinary skill in the art would have viewed the instantly claimed methods as obvious utilities of the compounds of the patent. For instance, Combs et al. teach compounds of the following general formula (claim 1, page 108):

    PNG
    media_image1.png
    248
    714
    media_image1.png
    Greyscale
.
The structure above is generic to the compounds of the patent. Furthermore, Combs et al. teach using the genus above to treat cancer on page 125:

    PNG
    media_image2.png
    169
    601
    media_image2.png
    Greyscale

Regarding the fact that the instant claims require the administration of an antibody therapeutic or vaccine in combination, Combs et al. teach the following on page 126:

    PNG
    media_image3.png
    134
    719
    media_image3.png
    Greyscale

Regarding the instant limitation of cervical cancer, Combs et al. teach the following on page 15:

    PNG
    media_image4.png
    132
    718
    media_image4.png
    Greyscale

Accordingly, a person having ordinary skill in the art would have at least viewed methods of treating the cancers explicitly taught by Combs et al. as obvious utilities of the compounds of the patent. Regarding the limitations of instant claims 176, 177, 179 and 180 that are directed to the use of an anti-PD-1 antibody or anti-CTLA-4 antibody, Kormann et al. teach these antibodies as being useful in the treatment of cancer and further teach application to carcinoma of the cervix in paragraph [0470] (page 27). Regarding instant claims 188 and 190 that recite particular types of vaccines, Frazer et al. teach various examples in Table 3 on page 52 that have been tested in patients having cervical cancer including peptides and dendritic cells. It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to combine the two compounds known in the prior art which are taught to be useful for the same purpose. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Thus, the skilled artisan would reasonably expect success in this combination.
Regarding instant claims 181-185 and 190-194 that recite either simultaneous or sequential dosing, a person having ordinary skill in the art would been motivated to test the two possible approaches, i.e. administering both together or administering separately, where administering separately would allow a practitioner to determine optimum dosages for each component 

(2 of 7) Claims 175-194 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,993,605 in view of U.S. Patent PGPub No. 2006/0258719 A1 by Combs et al. and in further view of U.S. Patent PGPub No. 2009/0217401 A1 by Korman et al. and in further view of Frazer et al. Nature Reviews: Immunology 2004, 4, 46-54. The claims of the patent are directed to methods of inhibiting activity of indoleamine 2,3-dioxygenase using compounds that overlap with the instant claims. The claims of the patent recite the two compounds instantly recited in, for instance, claim 7 and claim 9 of the patent. Each instant method recites the use of one or both of these noted compounds found in the patent. Regarding the fact that the claims of the patent do not specifically refer to treating cervical cancer, a person having ordinary skill in the art would have recognized the instantly claimed methods as a utility of the property recited in the claims of the patent. For instance, Combs et al. teach compounds of the following general formula (claim 1, page 108):

    PNG
    media_image1.png
    248
    714
    media_image1.png
    Greyscale
.
The structure above is generic to the compounds of the patent. The prior art teaches that the compounds are modulators of indoleamine 2,3-dioxygenase in the abstract. Furthermore, Combs et al. teach using the genus above to treat cancer on page 125:

    PNG
    media_image2.png
    169
    601
    media_image2.png
    Greyscale

Regarding the fact that the instant claims require the administration of an antibody therapeutic or vaccine in combination, Combs et al. teach the following on page 126:

    PNG
    media_image3.png
    134
    719
    media_image3.png
    Greyscale

Regarding the instant limitation of cervical cancer, Combs et al. teach the following on page 15:

    PNG
    media_image4.png
    132
    718
    media_image4.png
    Greyscale

Accordingly, a person having ordinary skill in the art would have at least viewed methods of treating the cancers explicitly taught by Combs et al. as obvious embodiments of the claims of the patent. Regarding the limitations of instant claims 176, 177, 179 and 180 that are directed to the use of an anti-PD-1 antibody or anti-CTLA-4 antibody, Kormann et al. teach these antibodies as being useful in the treatment of cancer and further teach application to carcinoma of the cervix in paragraph [0470] (page 27). Regarding instant claims 188 and 190 that recite particular types of vaccines, Frazer et al. teach various examples in Table 3 on page 52 that have been tested in patients having cervical cancer including peptides and dendritic cells. It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to combine the two compounds known in the prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Thus, the skilled artisan would reasonably expect success in this combination.
Regarding instant claims 181-185 and 190-194 that recite either simultaneous or sequential dosing, a person having ordinary skill in the art would been motivated to test the two possible approaches, i.e. administering both together or administering separately, where administering separately would allow a practitioner to determine optimum dosages for each component and where administering together after optimum dosages have been determined would provide for ease of administration.

(3 of 7) Claims 175-194 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,320,732 in view of U.S. Patent PGPub No. 2006/0258719 A1 by Combs et al. and in further view of U.S. Patent PGPub No. 2009/0217401 A1 by Korman et al. and in further view of Frazer et al. Nature Reviews: Immunology 2004, 4, 46-54. The claims of the patent recite a composition comprising a compound recited in instant claims 175, 178, 187 and 189 (first compound in each instant claim). The instantly claimed utilities and combination therapies are disclosed in the specification of the patent in columns 29 and 30 including treating cervical cancer in column 29, line 67. With respect to the fact that the claims of the patent are drawn to compounds and compositions while the instant claims are drawn to methods of treating cervical cancer, Applicant is directed to Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. 95 USPQ2d 
Even if the utility of the patent were not relied upon, a person having ordinary skill in the art would have viewed the instantly claimed methods as obvious utilities of the compositions of the patent. For instance, Combs et al. teach compounds of the following general formula (claim 1, page 108):

    PNG
    media_image1.png
    248
    714
    media_image1.png
    Greyscale
.
The structure above is generic to the compound of the patent. Furthermore, Combs et al. teach using the genus above to treat cancer on page 125:

    PNG
    media_image2.png
    169
    601
    media_image2.png
    Greyscale

Regarding the fact that the instant claims require the administration of an antibody therapeutic or vaccine in combination, Combs et al. teach the following on page 126:

    PNG
    media_image3.png
    134
    719
    media_image3.png
    Greyscale

Regarding the instant limitation of cervical cancer, Combs et al. teach the following on page 15:

    PNG
    media_image4.png
    132
    718
    media_image4.png
    Greyscale

Accordingly, a person having ordinary skill in the art would have at least viewed methods of treating the cancers explicitly taught by Combs et al. as obvious utilities of the compositions of the patent. Regarding the limitations of instant claims 176, 177, 179 and 180 that are directed to the use of an anti-PD-1 antibody or anti-CTLA-4 antibody, Kormann et al. teach these antibodies as being useful in the treatment of cancer and further teach application to carcinoma of the cervix in paragraph [0470] (page 27). Regarding instant claims 188 and 190 that recite particular types of vaccines, Frazer et al. teach various examples in Table 3 on page 52 that have been tested in patients having cervical cancer including peptides and dendritic cells. It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to combine the two compounds known in the prior art which are taught to be useful for the same purpose. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Thus, the skilled artisan would reasonably expect success in this combination.
Regarding instant claims 181-185 and 190-194 that recite either simultaneous or sequential dosing, a person having ordinary skill in the art would been motivated to test the two possible approaches, i.e. administering both together or administering separately, where administering separately would allow a practitioner to determine optimum dosages for each component 

(4 of 7) Claims 175-194 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,369,137 in view of U.S. Patent PGPub No. 2006/0258719 A1 by Combs et al. and in further view of U.S. Patent PGPub No. 2009/0217401 A1 by Korman et al. and in further view of Frazer et al. Nature Reviews: Immunology 2004, 4, 46-54. The claims of the patent recite a composition comprising a compound recited in instant claims 175, 178, 187 and 189 (first compound in each instant claim). The instantly claimed utilities and combination therapies are disclosed in the specification of the patent in columns 29 and 30 including treating cervical cancer in column 30, line 6. With respect to the fact that the claims of the patent are drawn to compounds and compositions while the instant claims are drawn to methods of treating cervical cancer, Applicant is directed to Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. 95 USPQ2d 1797, Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373 [68 USPQ2d 1865] (Fed. Cir. 2003), and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353 [86 USPQ2d 1001] (Fed. Cir. 2008) for analogous situations.
Even if the utility of the patent were not relied upon, a person having ordinary skill in the art would have viewed the instantly claimed methods as obvious utilities of the compounds of the patent. For instance, Combs et al. teach compounds of the following general formula (claim 1, page 108):

    PNG
    media_image1.png
    248
    714
    media_image1.png
    Greyscale
.


    PNG
    media_image2.png
    169
    601
    media_image2.png
    Greyscale

Regarding the fact that the instant claims require the administration of an antibody therapeutic or vaccine in combination, Combs et al. teach the following on page 126:

    PNG
    media_image3.png
    134
    719
    media_image3.png
    Greyscale

Regarding the instant limitation of cervical cancer, Combs et al. teach the following on page 15:

    PNG
    media_image4.png
    132
    718
    media_image4.png
    Greyscale

Accordingly, a person having ordinary skill in the art would have at least viewed methods of treating the cancers explicitly taught by Combs et al. as obvious utilities of the compounds of the patent. Regarding the limitations of instant claims 176, 177, 179 and 180 that are directed to the use of an anti-PD-1 antibody or anti-CTLA-4 antibody, Kormann et al. teach these antibodies as being useful in the treatment of cancer and further teach application to carcinoma of the cervix in paragraph [0470] (page 27). Regarding instant claims 188 and 190 that recite particular types of vaccines, Frazer et al. teach various examples in Table 3 on page 52 that have been tested in patients having cervical cancer including peptides and prima facie obvious for one of ordinary skill in the art at the time the invention was made to combine the two compounds known in the prior art which are taught to be useful for the same purpose. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Thus, the skilled artisan would reasonably expect success in this combination.
Regarding instant claims 181-185 and 190-194 that recite either simultaneous or sequential dosing, a person having ordinary skill in the art would been motivated to test the two possible approaches, i.e. administering both together or administering separately, where administering separately would allow a practitioner to determine optimum dosages for each component and where administering together after optimum dosages have been determined would provide for ease of administration.

(5 of 7) Claims 175-194 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-17 and 19 of U.S. Patent No. 10,653,677 in view of U.S. Patent PGPub No. 2006/0258719 A1 by Combs et al. and in further view of U.S. Patent PGPub No. 2009/0217401 A1 by Korman et al. and in further view of Frazer et al. Nature Reviews: Immunology 2004, 4, 46-54. The claims of the patent are directed to methods of inhibiting or ameliorating cancer using compounds that overlap with the instant claims. The claims of the patent recite the two compounds instantly recited in, for instance, claim 10 and claim 15 of the patent. Each instant method recites the use of one or both of these noted compounds found in the patent. Regarding the fact that the claims of the patent do not specifically 

    PNG
    media_image1.png
    248
    714
    media_image1.png
    Greyscale
.
The structure above is generic to the compounds of the patent. The prior art teaches that the compounds are modulators of indoleamine 2,3-dioxygenase in the abstract. Furthermore, Combs et al. teach using the genus above to treat cancer on page 125:

    PNG
    media_image2.png
    169
    601
    media_image2.png
    Greyscale

Regarding the fact that the instant claims require the administration of an antibody therapeutic or vaccine in combination, Combs et al. teach the following on page 126:

    PNG
    media_image3.png
    134
    719
    media_image3.png
    Greyscale

Regarding the instant limitation of cervical cancer, Combs et al. teach the following on page 15:

    PNG
    media_image4.png
    132
    718
    media_image4.png
    Greyscale

Accordingly, a person having ordinary skill in the art would have at least viewed methods of treating the cancers explicitly taught by Combs et al. as obvious embodiments of the claims of the patent. Regarding the limitations of instant claims 176, 177, 179 and 180 that are directed to the use of an anti-PD-1 antibody or anti-CTLA-4 antibody, Kormann et al. teach these antibodies as being useful in the treatment of cancer and further teach application to carcinoma of the cervix in paragraph [0470] (page 27). Regarding instant claims 188 and 190 that recite particular types of vaccines, Frazer et al. teach various examples in Table 3 on page 52 that have been tested in patients having cervical cancer including peptides and dendritic cells. It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to combine the two compounds known in the prior art which are taught to be useful for the same purpose. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Thus, the skilled artisan would reasonably expect success in this combination.
Regarding instant claims 181-185 and 190-194 that recite either simultaneous or sequential dosing, a person having ordinary skill in the art would been motivated to test the two possible approaches, i.e. administering both together or administering separately, where administering separately would allow a practitioner to determine optimum dosages for each component 


(6 of 7) Claims 175-194 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 8, 12, 14, 17, 20, 25-27, 33, 37-43, 45, 47, 49, 50, 53-62 and 65 of copending Application No. 16/738,538 in view of U.S. Patent PGPub No. 2009/0217401 A1 by Korman et al. and in further view of Frazer et al. Nature Reviews: Immunology 2004, 4, 46-54. The claims of the copending case are directed to methods of treating cancer using a compound of the following formula:

    PNG
    media_image5.png
    102
    358
    media_image5.png
    Greyscale
.
The compound above is the first recited compound in claims 175, 178, 187 and 189. Claim 49 of the copending case recites the treatment of cervical cancer as instantly claimed. Regarding the limitations of instant claims 176, 177, 179 and 180 that are directed to the use of an anti-PD-1 antibody or anti-CTLA-4 antibody, Kormann et al. teach these antibodies as being useful in the treatment of cancer and further teach application to carcinoma of the cervix in paragraph [0470] (page 27). Regarding instant claims 188 and 190 that recite particular types of vaccines, Frazer et al. teach various examples in Table 3 on page 52 that have been tested in patients having cervical cancer including peptides and dendritic cells. It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to combine the two compounds known in the prior art which are taught to be useful for the same purpose. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Thus, the skilled artisan would reasonably expect success in this combination. Furthermore, claim 54 of the copending case recites the co-use of anti-PD1 and anti-CTLA-4 antibodies.
Regarding instant claims 181-185 and 190-194 that recite either simultaneous or sequential dosing, a person having ordinary skill in the art would been motivated to test the two possible approaches, i.e. administering both together or administering separately, where administering separately would allow a practitioner to determine optimum dosages for each component and where administering together after optimum dosages have been determined would provide for ease of administration.
This is a provisional nonstatutory double patenting rejection.

(7 of 7) Claims 175-194 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 5-14 and 20-41 of copending Application No. 16/375,405 in view of U.S. Patent PGPub No. 2009/0217401 A1 by Korman et al. and in further view of Frazer et al. Nature Reviews: Immunology 2004, 4, 46-54. Claim 1 of the copending case is drawn to a method of treating cancer using a combination of an antagonist of PD-1 and a compound reading on the instant scope of compounds. Claim 22 of the copending case recites the first compound found in each independent claim. Claim 27 of the copending case recites the second compound found in instant claims 187 and 189. Furthermore, claim 2 of the copending case recites a method of coadministering a monoclonal antibody that binds PD-1 which would appear to meet the limitations of instant claims 176 and 179. Regarding the limitations of instant claims 177 and 180 that are directed to the use of an anti-CTLA-4 antibody, Kormann et al. teach these antibodies as being useful in the treatment of cancer and further teach application to prima facie obvious for one of ordinary skill in the art at the time the invention was made to combine the two compounds known in the prior art which are taught to be useful for the same purpose. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Thus, the skilled artisan would reasonably expect success in this combination.
Regarding instant claims 181-185 and 190-194 that recite either simultaneous or sequential dosing, a person having ordinary skill in the art would been motivated to test the two possible approaches, i.e. administering both together or administering separately, where administering separately would allow a practitioner to determine optimum dosages for each component and where administering together after optimum dosages have been determined would provide for ease of administration.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626